Citation Nr: 1046158	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  08-03 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral ankle disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and P.T.


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION
 
The Veteran had active service from June 1966 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2007 rating decision of the above Department of 
Veterans Affairs (VA) Regional Office (RO).

The Veteran and A.P. testified before the undersigned Veterans 
Law Judge at a videoconference hearing in March 2009.  A 
transcript is of record.

This claim was previously before the Board in June 2009, at which 
time the Board remanded it for additional development.  The 
requested development has been completed, and the claim is 
properly before the Board for appellate consideration.

The issue of entitlement to service connection for 
amyotrophic lateral sclerosis has been raised by the 
record, but has not been adjudicated by the RO.  The Board 
does not yet have jurisdiction over it, and it is referred 
to the RO for appropriate action.  

FINDINGS OF FACT

The competent and probative evidence of record preponderates 
against a finding that the Veteran's bilateral ankle disorder is 
due to any incident or event in active service, and arthritis is 
not shown to have been manifested either in service or within one 
year after separation from service.


CONCLUSION OF LAW

A bilateral ankle disorder was not incurred in or aggravated by 
service, nor may arthritis be presumed to have been incurred in 
or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed below, the Board has found none.

In June 2006 and August 2009 VA sent the Veteran letters 
informing him of the types of evidence needed to substantiate his 
claim and its duty to assist him in substantiating his claim 
under the VCAA.  The letters informed the Veteran that VA would 
assist him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish authorization 
where necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although 
no longer required, the appellant was also asked to submit 
evidence and/or information in his possession to the RO.

The Board finds that the content of the letters provided to the 
Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  In addition, the May 2007 rating decision, January 2008 
SOC, July 2008 SSOC, and April 2010 SSOC explained the basis for 
the RO's action, and the SOC and SSOCs provided him with 
additional periods to submit more evidence.  It appears that all 
obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with the claims file, and 
that neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  It is therefore 
the Board's conclusion that the Veteran has been provided with 
every opportunity to submit evidence and argument in support of 
his claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  This requirement was 
fulfilled in the June 2006 and August 2009 letters which VA sent 
to the Veteran.

The Board finds that the VA examination the Veteran had in March 
2008 for his ankle-disorder claim was sufficient, because the 
examiner supported the conclusions with analysis that can be 
weighed against the other evidence of record.  Stefl v. 
Nicholson.  21 Vet. App. 120, 124 (2007); see also Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (The Board 
"must be able to conclude that a medical expert has applied 
valid medical analysis to the significant facts of the particular 
case in order to reach the conclusion submitted in the medical 
opinion.").

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of Appeals 
for Veteran Claims has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Relevant Law, Factual Background and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.303(a) (2010).  Service connection may be granted for disease 
that is diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

Where there is a chronic disease shown as such in service or 
within a presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When the 
disease identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  Id.

The U.S. Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there must 
(1) be medical evidence of a current disability; (2) evidence of 
in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Alternatively, service connection based on continuity of 
symptomatology may be established if a claimant can demonstrate 
(1) that a condition was "noted" during service; (2) evidence 
of post-service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances lay evidence of a nexus 
between the present disability and the symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 495-96; see Hickson, supra, at 253 (lay 
evidence of in-service incurrence is sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

As provided by 38 U.S.C.A. § 1154(a), VA is required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), 
the Federal Circuit has stated that competent medical evidence is 
not required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Instead, under section 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a lay 
person is competent to identify the medical condition, the lay 
person is reporting a contemporaneous medical diagnosis, or lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009). 

In addition, the law provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases, such as arthritis, become manifest to a degree of 10 
percent or more within one year after the date of separation from 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need 
not be diagnosed within the presumption period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

A November 1968 newspaper article about a football game that has 
been associated with the claims file states that the Veteran was 
injured while playing.

The Veteran's service treatment records (STRs) do not show any 
complaints, treatment, or diagnosis related to his ankles.  The 
Veteran indicated on his March 1970 medical history report that 
he had not ever had foot trouble, arthritis or rheumatism, bone, 
joint or other deformity, or lameness.  His feet were found to be 
normal at his March 1970 discharge examination.

VA treatment records show that in November 2006 the Veteran 
stated that he had been experiencing ankle pain for several 
years, and that he remembered injuring his ankles many years 
before while playing basketball and when he was in the service.  
November 2006 X-rays showed that the right ankle had findings 
suspicious of a transchondral fracture, medial talar dome, and 
small heel spur formation.  The left ankle showed findings highly 
indicative of a transchondral fracture involving the medial talar 
dome.  It was noted that an MRI of the Veteran's ankles might 
yield additional information about the Veteran's ankles.  A 
December 2006 MRI of the left ankle showed tenosynovitis 
involving the peroneus longus and brevis tendon and transchondral 
fracture, medial talar dome stage.

The Veteran underwent VA physical therapy for his ankles in 
February 2007 and March 2007.  March 2007 treatment notes 
indicate that he had degenerative joint disease of the right 
ankle.  May 2007 VA treatment notes indicate that he had 
experienced significant improvement in the right ankle pain since 
a cortisone injection three months before.  On examination there 
was decreased popping and cracking on right ankle range of 
motion.  Range of motion was dorsiflexion 0 to 15 degrees and 
plantar flexion 0 to 40 degrees with almost no pain.  The left 
ankle had 0 to 10 degrees dorsiflexion and 0 to 25 degrees 
plantar flexion with crepitus.  There was tenderness along the 
anterior plafond of the left ankle and no tenderness on the 
right.  The Veteran was diagnosed with a transchondral injury of 
the ankles, improved on the right post-cortisone injection.  He 
received another cortisone injection in the left ankle.
 
A.P. wrote in a July 2007 letter (submitted to the RO in August 
2007) that he and the Veteran both played for the Lakeland Air 
Force Base football team in 1967 and that he saw the Veteran play 
for the base basketball team.  Mr. P continued that there were 
daily practices and weekly games, and that he observed on several 
occasions that the Veteran had swollen ankles.

The Veteran wrote in an August 2007 statement that during his 
basic training in June 1966 he sprained his right ankle and did 
not run the obstacle course due to injury.  He added that in 1967 
and 1968 he played football and basketball and that he ankles 
were rolled and sprained, causing them to swell up.  He wrote 
that he would wrap his shoelaces a little tighter and continue to 
play the game.  His statement indicates that in 1968 he injured 
his left ankle while playing football, and that the medics taped 
and wrapped his ankle.

In March 2008 the Veteran had a VA examination at which he stated 
that during basic training he injured his ankle playing 
basketball and received an ace wrap and was prescribed a cane.  
He said that he was limited for approximately a week and then 
returned to full duty.  He stated that after his service he 
continued to play basketball and football, and remembers many 
ankle sprains bilaterally.  He indicated that he had had an 
increase in ankle swelling over the last five to six years, of 
unknown origin, and he said that imaging had shown 
osteochondritis dissecans.  The Veteran reported right ankle 
popping anteriorly and laterally as well as left ankle pain 
anteriorly and medially.  There was less intense discomfort in 
the morning after he warmed up.  He also reported having symptoms 
on a daily basis, and denied flare-ups.  From the 1980s to the 
present, he had used aspirin and Maalox.  There was bilateral 
ankle swelling post-activity, and he had stiffness, a stable 
joint without incapacitation, locking, lack of endurance, 
fatigue, and weakness.  The Veteran denied any type of functional 
additional limitation after repetitive use, exercise, and playing 
sports.

The examiner noted that the Veteran did not use a cane, crutch, 
walker, or wheelchair, although he said he could not walk very 
far, needed to use shoe inserts, and received injections.  His 
gait was a shortened stride length without ambulatory support or 
brace.  On examination, the ankles had no edema, swelling, 
redness, heat, Achilles tenderness, or nodularity.  On palpation 
of the anterior left talus area, he reported pain in the joint 
line, and the right ankle was nontender.  Range of motion in the 
ankles was dorsiflexion 0 to 20 degrees and plantar flexion 0 to 
30 degrees after three attempts.  There was no pain, fatigue, 
weakness, or lack of endurance following repetitive use, and he 
reported pain on digital pressure to the left anterior talus 
only.  A neurological examination was normal except that the 
right S1 reflex was slightly diminished.  X-rays of the left 
ankle showed ossified bodies beneath the tip of the right medial 
malleolus, and degenerative changes were seen involving the left 
ankle joint, noted to probably be due to post-injury.  No other 
abnormalities were seen.  

The examiner noted that there was nothing in the STRs or other 
evidence to conclude that the Veteran sustained an injury on 
active duty service.  Furthermore, the examiner indicated that 
the 1968 article did not indicate which body part the Veteran had 
injured while playing football.  The examiner opined that it is 
more likely than not that the Veteran participated in sports to 
stay in shape, and that it is more likely than not that he may 
have had injuries while playing sports.  It was noted that the 
Veteran had said that he continued to play sports, and injured 
his ankles, after service.  The examiner noted that, although the 
Veteran's MRI showed talus osteochondral lesions, it was 
impossible to suggest that they were secondary to in-service 
ankle sprains versus post-service injuries, because the talus 
lesion was nonspecific and was from an undetermined timeframe.  
Overall, the examiner concluded that the Veteran's current 
bilateral talus/ankle osteochondral lesion and transchondral 
fracture were not caused by, or the result of, active duty.

At March 2008 VA primary care treatment the Veteran said that he 
was having problems with his ankles but was taking medication and 
had had injections.  He said that when his ankles hurt the pain 
was about a 4-out-of-10 in intensity.  

The Veteran testified at the March 2009 hearing that he twisted 
his ankle playing football in November 1968.  Mr. P testified 
that he was a roommate with the Veteran during service and that 
he helped the Veteran wrap his ankles and treat himself, and that 
the Veteran's ankles would swell up after practice.  He also said 
that the Veteran played football while injured.  The Veteran 
indicated that his initial right ankle injury was during basic 
training, and that he then injured the left ankle playing 
football.  He also testified that he did not miss work during 
service because of it, that he played basketball during service, 
and that his current treatment was one round of cortisone shots, 
medication, and wearing braces.  Finally, the Veteran testified 
that he did not injure himself after service.

We recognize the sincerity of the arguments advanced by the 
Veteran that his bilateral ankle disorder is service connected.  
However, the resolution of issues that involve medical knowledge, 
such as the diagnosis of a disability and the determination of 
medical etiology, requires professional evidence.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the 
Veteran's lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of disability 
subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau, supra; Buchanan, supra 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence). 

In this regard, the Board notes that evidence of a prolonged 
period without medical complaint or treatment, and the amount of 
time which has elapsed since military service, can be considered 
as evidence against a claim based upon in-service injury.  See 38 
C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, supra, at 1333 (Fed. Cir. 2000) 
(it is proper to consider Veteran's entire medical history, 
including lengthy period with absence of complaints).  

Applying the above principles to the present case, the Veteran is 
competent to state that he had pain in his ankles during service 
from basic training and football, and Mr. P is competent to state 
that he observed the Veteran with swollen ankles and that he 
helped the Veteran in self-treating his ankles.  However, the 
Board does not find it credible that the Veteran has had 
continuous symptomatology related to his ankles since service.  
He indicated on his March 1970 medical history report, shortly 
before separation, that he had never had foot trouble, arthritis 
or rheumatism, bone, joint or other deformity, or lameness.  In 
addition, his lower extremities were found to be normal at his 
March 1970 discharge examination, and the Veteran indicated at 
the March 2008 VA examination that he continued to play sports 
after his military service.  Furthermore, the Veteran's 
contention at the March 2008 VA examination, that he was on 
limited duty for a week during basic training due to an ankle 
injury is not credible, because it is not supported by the STRs.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when a lay person is competent to 
identify the medical condition, the lay person is reporting a 
contemporaneous medical diagnosis, or lay testimony describing 
symptoms at the time supports a later diagnosis by a medical 
professional.  Davidson, supra.  However, the claimed ankle 
disorder requires specialized training for a determination as to 
diagnosis and causation, and is therefore not susceptible of lay 
opinions on etiology.  The March 2008 VA examiner opined that the 
Veteran's current bilateral talus/ankle osteochondral lesion and 
transchondral fracture were not caused by or the result of active 
duty.  There are no competent opinions of record indicating a 
causal connection between the Veteran's active service and his 
bilateral ankle disorder, and the record does not show that he 
was diagnosed with arthritis related to his ankles within one 
year after service.

Because the evidence preponderates against the claim of service 
connection for a bilateral ankle disorder, the benefit-of-the-
doubt doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a bilateral ankle disorder is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


